DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 04, 2022 has been entered.
Formal Matters
Applicant’s arguments in the reply filed on April 04, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-3, 6-9, 11-12, and newly added claims 16-19 are pending.  Claims 1-3, 6-9, 11-12, and 16-19 are under consideration in the instant office action. Claims 4-5, 10 and 13-15 are canceled. Applicant’s amendments necessitated a new ground of rejections. 
New Rejections-Necessitated by Amendments
      	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6-9, 11-12, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdick et al. (US Patent No. 6093769, previously cited), Mitzner (US Patent No. 4128507, previously cited), Hurry (WO 03/075966, previously cited), Modi (US Patent No. 5741482, newly cited), Harris (US Patent No. 6818597, newly cited).

Applicant Claims
Applicants claim a self-adhering, water resistant gel composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Burdick et al. teach in example 1 preparation of a fluidized polymer suspension of cationic guar in polyethylene glycol wherein to 55.8 parts of polyethylene glycol 400 was added 1.7 parts of Aerosil®200 silica. The mixture was stirred with moderate shear until the silica was dispersed. Then 42.5 part of N-Hance®3000 cationic guar (which is water soluble cationic polysaccharide) was added while the mixture was slowly stirred. A stable fluid dispersion was obtained with a viscosity of 4,500 cps. Example 1 does not include water. According to example 5 in the specification the formation of gel is a result of mixing the ingredients together which Burdick et al. clearly perform. A fluidized polymer suspension comprising: 
   a) cationic polysaccharide at a level of from about 10 to about 65 wt. % of the total fluidized polymer suspension, 
   b) stabilizing agent selected from the group consisting of silica, mineral pigments, organic pigments, crosslinked polymers and copolymers of acrylic acid, cellulose ethers and mixtures thereof at a level of from about 0.5 to about 3 wt. % of the fluidized polymer suspension, and 
   c) water-soluble polyol that is a non-solvent for the cationic polysaccharide at a level of from about 35 to about 90 wt.% of the fluidized polymer suspension, 
   wherein the fluidized polymer suspension is a liquid suspension of particulate cationic polysaccharide in the water soluble polyol, and is stable against agglomeration for at least one week (see claim 1). The fluidized polymers suspensions may optionally contain water. If water is used, the amount should not be so great that the suspended cationic polysaccharide swells and forms a gel. Water is generally used in an amount such that the ratio of cationic polysaccharide to water is not less than about 5:1.

Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Burdick et al. does not specifically teach the incorporation of active volatile ingredient such as fragrance or perfume in the above example and the amount of the active volatile ingredient. These deficiencies are cured by the teachings of Mitzner.
Mitzner teaches gels are prepared utilizing hydroxypropyl cellulose as the solid matrix phase and a mixture of a linear polyol, a perfume oil and optionally a hydroxypropyl cellulose solvent as the liquid phase (abstract). Mitzner teaches stable, heat and syneresis resistant shaped bodies suitable for use as air fresheners can be prepared using, as a matrix, a hydroxypropyl cellulose gel. More specifically, the invention is a solid, self-supporting perfumed gel suitable for use as an air freshener comprising about 3 to 10% by weight of a solid phase consisting essentially of hydroxypropyl cellulose and about 90 to 97% by weight of a liquid phase consisting essentially of about 35 to 90% by weight of a linear polyol plasticizer, about 10 to 55% of a perfume oil, about 0 to 10% of a solvent for hydroxypropyl cellulose selected from the class consisting of water and 1 to 3 aliphatic alcohols (column 1, lines 61-68 and column 2, lines 1-5).

Burdick et al.  is silent with respect to the type of guar gum and the amount as recited recited in claim 11 and the amount as recited in claim 1. This deficiency is cured by the teachings of Hurry.
Hurry teaches a gel composition capable of bringing a benefit or effect by diffusing into its surrounding environment an active volatile. The compositions according to the invention comprise a water based medium, comprising an active volatile, a super-absorbent polyacrylate based polymer and a polymeric cross-linking agent having a high molecular weight and being able to be polarized with positive charges. The invention also concerns the consumer article containing, or associated with, said composition, in particular a device intended to diffuse a volatile liquid, more specifically an air-freshener (see abstract). As crosslinking agent the guar-gums or a derivative thereof, which represent the preferred class of cross-linking agents can be used (see page 6). Amongst the above-mentioned derivatized guar-gum, one may cite in particular the ones derivatized with 2-hydroxypropyl-3-(trimethylammoniumchloride) groups and possibly 2-hydroxypropyl groups, and the degree of substitution of the polymers being comprised between 0.1 to 0.25. An example of such compounds are the ones having the CAS Number 65497-29-2, or 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether, also known under the trademark Jaguar®, grades C- 13-S or C 17 (see page 7). One can cite, as non-limiting examples and for all types of consumer articles associated with said composition, compositions wherein : a) the active volatile is present in an amount comprised between 0.01% and 30% ; b) the super-absorbent polyacrylate based polymer is present in an amount comprised between 0.2% and 5% ; c) the cross- linking agent is present in an amount comprised between 0.01% and 5% (which the examiner equates to the amount of guar gum) ; d) the surfactant is present in an amount comprised between 0% and 5% ; e) the alcohol is present in an amount comprised between 0% and 5% and water constitutes the balance of the composition, the percentages above being relative to the weight of the composition.
Burdick et al.  do not specifically teach the inclusion of mineral fillers such as sodium sulfate as recited in claims 16-17. This deficiency is cured by the teachings of Modi.
Modi teaches air treatment gel compositions comprising in an aqueous medium, at least one volatile air treatment agent and a polymeric gelling agent consisting essentially of seaweed gum, guar or guar derivatives and, optionally, non-sulfated water-soluble polymer, wherein the bulk density of the composition is greater than about 0.9 (see abstract). Other optional ingredients for use in the novel gel compositions of this invention are water-soluble inorganic salts, which are used to promote gelling of the compositions. Operable salts include those of potassium, sodium, calcium, magnesium, aluminum and ammonium. Generally the salts are chlorides, sulfates, phosphates, acetates or carbonates (see column 4, lines 24-30).
Burdick et al.  do not specifically teach the inclusion of castor oil. This deficiency is cured by the teachings of Harris.
Harris teaches a non-aqueous suspension, comprising: (a) polyalkylene glycol; (b) one or more water-soluble polymers dispersed in the polyalkylene glycol; and (c) a suspension stabilizer comprising an hydrogenated castor oil or wax (see claim 1).

Finding of Prima facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Burdick et al. by incorporating volatile active agent such as perfume in amounts as recited in the instant invention because Mitzner teaches gels are prepared utilizing hydroxypropyl cellulose as the solid matrix phase and a mixture of a linear polyol, a perfume oil in overlapping amounts as recited below and optionally a hydroxypropyl cellulose solvent as the liquid phase (abstract). Mitzner teaches stable, heat and syneresis resistant shaped bodies suitable for use as air fresheners can be prepared using, as a matrix, a hydroxypropyl cellulose gel. More specifically, the invention is a solid, self-supporting perfumed gel suitable for use as an air freshener comprising about 3 to 10% by weight of a solid phase consisting essentially of hydroxypropyl cellulose and about 90 to 97% by weight of a liquid phase consisting essentially of about 35 to 90% by weight of a linear polyol plasticizer, about 10 to 55% of a perfume oil, about 0 to 10% of a solvent for hydroxypropyl cellulose selected from the class consisting of water and 1 to 3 aliphatic alcohols (column 1, lines 61-68 and column 2, lines 1-5). One of ordinary skill in the art would have been motivated to incorporate perfumes in amounts as recited because higher amount of perfume will deliver a sustained amount of aroma or odor. In the case where the amount of perfume or any other ingredient "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or particle size is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Absent of unexpected results amount of ingredients including active volatile ingredient can be determined in routine optimization. The amounts are result effective parameters. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Modi and Mitzner because they teach gel containing similar ingredients. It must be clear that the sum of the other ingredients other than the silica, cationic polysaccharide, and fragrance is more than 30%.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Burdick et al. by incorporating 2-hydroxypropyl-3-(trimethylammoniumchloride) guar-gum ether because Hurry teaches a gel composition capable of bringing a benefit or effect by diffusing into its surrounding environment an active volatile. The compositions according to the invention comprise a water based medium, comprising an active volatile, a super-absorbent polyacrylate based polymer and a polymeric cross-linking agent having a high molecular weight and being able to be polarized with positive charges. The invention also concerns the consumer article containing, or associated with, said composition, in particular a device intended to diffuse a volatile liquid, more specifically an air-freshener (see abstract). As crosslinking agent the guar-gums or a derivative thereof, which represent the preferred class of cross-linking agents can be used (see page 6). Amongst the above-mentioned derivatized guar-gum, one may cite in particular the ones derivatized with 2-hydroxypropyl-3-(trimethylammoniumchloride) groups and possibly 2-hydroxypropyl groups, and the degree of substitution of the polymers being comprised between 0.1 to 0.25. An example of such compounds are the ones having the CAS Number 65497-29-2, or 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether, also known under the trademark Jaguar®, grades C- 13-S or C 17 (see page 7). One of ordinary skill in the art would have been motivated to incorporate 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether because this cationic polysaccharide as described above by Hurry help crosslink the gel. One can cite, as non-limiting examples and for all types of consumer articles associated with said composition, compositions wherein : a) the active volatile is present in an amount comprised between 0.01% and 30% ; b) the super-absorbent polyacrylate based polymer is present in an amount comprised between 0.2% and 5% ; c) the cross- linking agent is present in an amount comprised between 0.01% and 5% (which the examiner equates to the amount of guar gum) ; d) the surfactant is present in an amount comprised between 0% and 5% ; e) the alcohol is present in an amount comprised between 0% and 5% and water constitutes the balance of the composition, the percentages above being relative to the weight of the composition. . In the case where the amount of perfume or any other ingredient "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or particle size is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Absent of unexpected results amount of ingredients including the cationic guar gum can be determined in routine optimization. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Burdick et al. and Hurry because both references teach gel containing similar ingredients.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Burdick et al. by incorporating mineral salt such as sodium sulfate because Modi teaches air treatment gel compositions comprising in an aqueous medium, at least one volatile air treatment agent and a polymeric gelling agent consisting essentially of seaweed gum, guar or guar derivatives and, optionally, non-sulfated water-soluble polymer, wherein the bulk density of the composition is greater than about 0.9 (see abstract). One of ordinary skilled in the art would have been motivated to do so because Modi teaches that other optional ingredients for use in the novel gel compositions of this invention are water-soluble inorganic salts, which are used to promote gelling of the compositions. Operable salts include those of potassium, sodium, calcium, magnesium, aluminum and ammonium. Generally the salts are chlorides, sulfates, phosphates, acetates or carbonates (see column 4, lines 24-30). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Burdick et al. and Modi because both references teach gel compositions.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Burdick et al. by incorporating castor oil because Harris teaches a non-aqueous suspension, comprising: (a) polyalkylene glycol; (b) one or more water-soluble polymers dispersed in the polyalkylene glycol; and (c) a suspension stabilizer comprising an hydrogenated castor oil or wax (see claim 1). One of ordinary skill in the art would have been motivated to do so because Harris teach that hydrogenated castor oil is used a suspension stabilizer for the gel composition. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Burdick et al. and Harris because both references teach gel compositions.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.   
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619